
	

113 SRES 190 IS: Expressing the sense of the Senate that foreign assistance for child welfare should adhere to the goals of the United States Government Action Plan on Children in Adversity.
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 190
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Inhofe (for himself
			 and Ms. Landrieu) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that foreign
		  assistance for child welfare should adhere to the goals of the United States
		  Government Action Plan on Children in Adversity.
	
	
		Whereas, as of 2013, there are at least 153,000,000
			 children in the world who have lost at least 1 parent, and of those children,
			 approximately 17,800,000 have lost both parents;
		Whereas more than 400,000,000 children in developing
			 countries are living in extreme poverty;
		Whereas more than 115,000,000 children are engaged in
			 hazardous work and more than 5,500,000 children are in situations of forced
			 labor;
		Whereas 36 percent of girls and 29 percent of boys around
			 the world have been sexually abused;
		Whereas at least 2,000,000, and probably many more,
			 children are raised in institutional care;
		Whereas millions of children throughout the world live
			 under conditions of serious deprivation or danger, and children who experience
			 violence or are exploited, abandoned, abused, or severely neglected also face
			 significant threats to their survival and well-being, as well as profound risks
			 that have an impact on their human, social, and economic development;
		Whereas children in the most dire circumstances, including
			 children without protective family care, or who are living in abusive
			 households, on the streets, or in institutions, trafficked, participating in
			 armed groups, or exploited for their labor, face a multitude of risks posed by
			 extreme poverty, disease, disability, conflict, and disaster;
		Whereas family reunification, kinship care, and domestic
			 and intercountry adoption promote permanency and stability to a far greater
			 degree than long-term institutionalization;
		Whereas permanent family care, transitioning children from
			 institutions into protective family care, and preventing violence within
			 households and in schools are associated with reduced infant and child
			 mortality, decreased grade repetition, decreased future criminal activity,
			 decreased drug use and abuse, fewer teen pregnancies, and higher economic
			 earning potential;
		Whereas past efforts by the United States to assist
			 vulnerable children in low- and middle-income countries have not always been
			 coordinated among the Federal agencies responsible for foreign assistance, and
			 that lack of coordination has sometimes resulted in a fragmented
			 response;
		Whereas, with the increasing number of children in need,
			 limitations on Federal funding, and multiple Federal agencies involved in
			 efforts to assist children in need, it is more important than ever to improve
			 the coordination and coherence of those efforts in order to maximize the effect
			 on children;
		Whereas the Assistance for Orphans and Other Vulnerable
			 Children in Developing Countries Act of 2005 (Public Law 109–95; 119 Stat.
			 2111), which passed the House of Representatives by a vote of 415 to 9 and
			 passed the Senate by unanimous consent, called for a comprehensive,
			 coordinated, and effective response on the part of the Government of the United
			 States to assist the most vulnerable children in the world;
		Whereas the Special Advisor for Assistance for Orphans and
			 Vulnerable Children appointed under section 135(e) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2152f(e)), in coordination with 7 Federal agencies,
			 released the United States Government Action Plan on Children in Adversity as
			 the first-ever whole-of-government strategic guidance for foreign assistance
			 for children provided by the United States; and
		Whereas the United States Government Action Plan on
			 Children in Adversity seeks to ensure that all activities of the Government of
			 the United States are coordinated among appropriate Federal agencies and
			 integrated into relevant foreign policy initiatives of the United States, with
			 the goal of promoting permanent family care and integrating evidence-based
			 practices that are in the best interest of children: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that—
			(1)a comprehensive
			 action plan for addressing the needs of children living in adversity should be
			 sanctioned by the highest level of the Government of the United States;
			(2)Federal funding
			 that currently goes toward projects and research benefitting children in low-
			 and middle-income countries should be coordinated among the Federal agencies
			 that receive it with the goals of—
				(A)promoting
			 permanent family care for the most vulnerable children in the world;
				(B)reducing the
			 number of children who experience violence, exploitation, or abuse; and
				(C)eliminating
			 unnecessary duplication and contradictory approaches within the Government of
			 the United States; and
				(3)the United States Government Action Plan on
			 Children in Adversity has the potential to realize those goals and create a
			 more effective and efficient response by the Government of the United States to
			 assisting the most vulnerable children in the world.
			
